761 N.W.2d 486 (2009)
Charles G. JACOB, Respondent,
v.
DAVIES, INC., and CNA/National Fire Insurance Company of Hartford, f/k/a Transcontinental Insurance Company, Relators.
No. A08-2047.
Supreme Court of Minnesota.
February 25, 2009.
Lorrie L. Bescheinen, Borkon, Ramstead, Mariani, Fishman & Carp, Ltd., Minneapolis, MN, for respondent.
Jeffrey A. Magnus, Law Offices of Jeffrey A. Magnus, Edina, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
PAUL H. ANDERSON, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 31, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," *487 doing no more than establishing the law of the case).
Employee is not allowed attorney fees.